DETAILED ACTION
	The current Office Action is in response to the papers submitted 05/04/2021.  Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The claims contain multiple limitations that are not disclosed in the original disclosure.  
There is no mention of a virtual host-dedicated memory region
There is no mention of a virtual flushing memory region
There is no mention of a physical host-dedicated memory region
There is no mention of a physical flushing memory region
There is no mention of a plurality of data time-shared

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 contains multiple limitations that are not recited in the original specification as indicated above with regard to the objection to the specification.  There is no mention of any data being time-shared or of a host-dedicated memory region that includes addresses of the data that is time-shared.  There is no mention of a virtual flushing memory region or that the virtual flushing memory region defines address of the same data stored in the second memory device.  It is unclear what data is the same plurality of data stored in the second memory device is compared against to be the 
Claims 16 and 20 are rejected for containing some or all the same limitations rejected in claim 1.    
Claims 2 – 15 and 17 – 19 are rejected for being dependent on a rejected base claim.

Claims 1 - 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 discloses a virtual memory region containing addresses of data that is time-shared and maintaining a dynamic mapping table responsive to a storage device receiving a static mapping table from a host.  The specification makes no mention of data being time-shared or what time-shared data means.  The maintaining of the dynamic mapping table is disclosed in the specification as being based on the progression of an operation or application.  There is no indication how the maintaining of a dynamic mapping table is in response to a static mapping table being received in a storage device from a host.  This fails certain tests of the In Re Wands, 858 F.2d 731,737, 8USPQ2d 1400, 1404 tests of undue experimentation as listed and described below.
(A)	Breadth Of The Claims:
The breadth of the claims cover a virtual memory region of a host including addresses of data that is time-shared.  There is no mention of any data being time-shared in the original disclosure.  There is no mention of what time-shared data is in the original disclosure.  This shows the breadth of what time-shared data is and what addresses are in the virtual memory region is not supported and unclear.  
The claims also cover a static mapping table being received at a storage device from a host and maintaining a dynamic mapping table in responsive to the static mapping table being received.  There is no indication what is meant by maintaining the dynamic mapping table in the original disclosure.  There is also a lack of association between the receiving of the static mapping table the claimed maintaining of the dynamic mapping table.  There are multiple locations of the host generating the static mapping table and then sending the static mapping table to the storage device such as paragraph 0036.  These locations though fail to show a relation between maintaining a dynamic mapping table and the receiving of the static mapping table.  Paragraph 0035 discloses the storage device generates the dynamic mapping table but fails to indicate the creation or further maintaining is based on receiving a static mapping table.  
(F)	The Amount Of Direction Provided By The Inventor:
	There is a lack of explanation defining what is considered time-shared data exactly.  The term “time-shared” is never mentioned in the original disclosure.  The only mention of anything being shared is in paragraphs 0036 and 0068 where the static mapping table is shared between the host and the storage device.  There is no mention of the sharing being considered time-based or that the sharing is of data over time which is what time-shared data would imply.  There is no indication what the data that is time-shared is shared between also.  The sharing of the static mapping table only teaches the sharing of the address information in the table not the sharing of the data itself.  
	There is no mention of how a dynamic mapping table is maintained exactly or how the receiving of a static mapping table effects the maintaining of the dynamic mapping table.  Maintained and maintaining are only disclosed 3 times in paragraphs 0091, 00119, and 00122.  There is no mention of relation to a dynamic mapping table in these three locations.
	The dynamic mapping table is mentioned multiple times in the original disclosure.  There is no mention in any of the locations of the dynamic mapping table being maintained with regard to a static mapping table being received.  Paragraph 0035 discloses the storage device generates the dynamic mapping table.  There is no association disclosed in paragraph of the dynamic mapping table and receiving a static mapping table at the storage device.  Paragraph 0035 and figures 5, 10, 14 along with their associated disclosure in the specification disclose the dynamic mapping table.  Again though, there is no clear indication of the dynamic mapping table being maintained in response to the storage device receiving a static mapping table.  Paragraphs 0035 and 00129 actually disclose that the dynamic mapping table are changed or managed in response to an operation or application.  This indicates the maintaining of the dynamic mapping table is actually in response to the operations performed in an application and not based on receiving a static mapping table from a host.
	It is also unclear what is meant by maintaining a dynamic mapping table.  This could mean the storage device merely stores the dynamic mapping table or it could mean the storage manages the dynamic mapping table by changing the mapping table.  There is no specific indication of the storage device maintaining the dynamic mapping table as claimed or that any maintaining is based on the receiving of a static mapping table
(H)	The Quantity Of Experimentation Needed To Make Or Use The Invention Based On The Content Of The Disclosure:
	Due to the issues identified above, and additional reasons listed below, it would take an undo amount of experimentation to make or use the invention based on the information provided in the original disclosure.  There is no indication what is considered time-shared data or that a virtual memory region contains address of time-shared data.  There is no mention of what is meant to maintain a dynamic mapping table exactly.  There is also no association disclosed between the maintaining of the dynamic mapping table and receiving a static mapping table from a host.  The storage device generates the dynamic mapping table in paragraph 0035 with no mention of the generation or maintain based on receiving a static mapping table.
All remaining claims are rejected for being dependent on a rejected base claim and failing to overcome the rejections of the base claim.

Claims 1 - 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1 - 15 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the specification filed 03/04/2019. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated the dynamic mapping table is maintained according to the progression of an operation as recited in paragraph 0035, and this statement indicates that the invention is different from what is defined in the claim(s) because the claims now recite that the dynamic mapping table is maintained responsive to receiving a static table from the host to the storage device which is not recited in the original disclosure.

Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As indicated above, there are multiple limitations there are multiple limitations in the claims that are not disclosed clearly in the specification making the limitation indefinite since it is unclear what certain terms/process are in the claims with regard to the original specification.  
There is no mention of virtual host-dedicated memory region, virtual flushing memory region, physical host-dedicated memory region, and a physical flushing memory region in the original disclosure.  The virtual host-dedicated memory region is being interpreted as the virtual memory region the storage device provides to the host device. From paragraph 0034.  The virtual flushing memory region is being interpreted as the flushing memory region of the virtual address space of the host from paragraph 0050.  The physical host-dedicated memory region is being interpreted as a physical location of the volatile type memory that the host can use.  The physical flushing memory region is being interpreted as the flushing memory region from paragraph 0036.
There is no mention of any data in any storage or memory device being time-shared in the original specification.  Time-shared data is being interpreted as any data that is accessed in different operations over a period of time making the data shared over the given time period.
There is no mention of what data is the same as the plurality of data stored in the second memory device in the original disclosure as now disclosed in claim 1.  The limitations is being interpreted as the virtual flushing memory region defining/having addresses that are the same address as where data is stored in the second memory device.
There is no mention of any maintaining of a dynamic mapping table in response to a host sending a static table to the storage device.  Paragraph 0035 discloses that the dynamic mapping table is changed based on the progression of an access operation by the host.  There is no mention of the receiving of the static mapping table from the host at the storage device changes or maintains the dynamic mapping table as claimed.  
Claim 1 recites the limitation "the same plurality of data stored in the second memory device" in lines 10 - 11.  There is insufficient antecedent basis for this limitation in the claim.  There is a plurality of data in the first memory device in lines 7 – 8 but there is no mention of a same plurality of data stored in the second memory device.  The plurality of data in the first memory device is also referred to as time-shared data.  It is unclear if the data in the second memory device is also time-shared.  It is indefinite which data addresses are defined in the virtual flushing memory region and what it is the same as.
Claim 1 recites the limitation "the static mapping table" in line 13.  There is no previous mention of a static mapping table in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 contains multiple terms that are not clearly recited or referenced in the original disclosure.  The claims discloses virtual host-dedicated memory region, a virtual flushing memory region, physical host-dedicated memory reason, and physical flushing memory region.  The original specification does disclose host-dedicated memory regions and flushing memory regions.  There is no specific mention though which ones are virtual and which ones are physical as currently claimed.  According to MPEP 2173.03 there is enough inconsistency between the language in the specification and the current claims that renders scope of the identified terms indefinite.  The claims are clearly defining a difference between the memory regions since some are virtual and some are physical but the specification fails to support the degree of difference that the claims require now.   
Claims 16 and 20 are rejected for containing some or all the same limitations rejected in claim 1.    
Claims 2 – 15 and 17 – 19 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Post et al. (Pub. No.: US 2015/0081998) referred to as Post.
Regarding claim 16, Post teaches a storage device [120, Fig 1] comprising:
a first memory device of a volatile type [126, Fig 1; RAM is a type of volatile memory] having a physical host-dedicated memory region [126, Fig 1; The physical RAM memory is dedicated for use by host 110] and configured to be accessed by a host device [110, Fig 1; The processing unit is part of a host] through a memory-mapped input-output interface [260, Fig 2; 532, Fig 5; Paragraphs 0018 and 0038];
a second memory device of a nonvolatile type [123, Fig 1] having a physical flushing memory region [123, Fig 1; Paragraph 0028; The physical memory of 123 is physical flushing memory region] configured to be accessed by the host device [110, Fig 1] through a block accessible interface [250, Fig 3; Paragraphs 0018 – 0019 and 0037]; and
a virtual memory controller [532, Fig 5] configured to provide a virtual host-dedicated memory region [120, Fig 1; 522, Fig 5; 920, Fig 9B; Paragraphs 0034, 0036, 0038; The whole memory system can be addressed by virtual/logical blocks making the virtual memory region cover the entire system memory] to the host device [110, Fig 1] such that a physical host-dedicated memory region [904 and 914, Fig 9A; The bytes accessed as a whole is a memory region currently dedicated to the host for the read operation] having a first size included in the first memory device [126, Fig 1; 260, Fig 2; 310, Fig 3; 920, Fig 9B; Paragraphs 0034, 0036, 0038; The bytes accessed are of a size included in the overall size of the memory array] is mapped to the virtual host-dedicated memory region having a second size larger than the first size [120, Fig 1; 522, Fig 5; 920, Fig 9B; Paragraphs 0034, 0036, 0038; The physical memory regions are mapped to the virtual/logical memory region of the storage device which is larger than the current physical region dedicated to the host for the access],
wherein the virtual memory controller [532, Fig 5] is configured for flushing data from the virtual host-dedicated memory region [120, Fig 1; 522, Fig 5; 920, Fig 9B; Paragraphs 0034, 0036, 0038; The whole memory system can be addressed by virtual/logical blocks making the virtual memory region cover the entire system memory] to the second memory device [123, Fig 1; Paragraph 0028; During a block access request to the NVM the relevant data would be flushed to the RAM and then back to the NVM once completed where a memory-mapped access would not incur the flushing].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Post et al. (Pub. No.: US 2015/0081998) referred to as Post as applied to claim 16 above, and further in view of Kim et al. (Pub. No.: US 2015/0046670) referred to as Kim.
With regard to claim 17, Post teaches the virtual memory controller [532, Fig 5] includes a mapping manager [540, Fig 5; Paragraph 0037] configured to generate a mapping table [260, Fig 2; 310, Fig 3; 410, Fig 4; 532, Fig 5] including mapping relations between real addresses [270, Fig 2; 320, Fig 3; 421 – 423, Fig 4] of the physical host-dedicated memory region [126, Fig 1; The physical RAM memory is dedicated for use by host 110] and virtual addresses of the virtual host-dedicated memory region [120, Fig 1; 260, Fig 2; 310, Fig 3; 920, Fig 9B; Paragraphs 0034, 0036, 0038; The memory map is a virtual memory region of multiple virtual addresses mapped to physical locations in the storage array].
However, Post may not specifically disclose the limitation of a dynamic mapping table and dynamically changing the mapping relations of the dynamic mapping table according to progression of an access operation by the host device with respect to the virtual host-dedicated memory region.
Kim discloses a dynamic mapping table [122, Fig 1] and dynamically changing the mapping relations [Fig 1; Fig 7 – 9; S140, Fig 12; Paragraph 0106] of the dynamic mapping table [122, Fig 1] according to progression of an access operation [Fig 12] by the host device [200, Fig 1] with respect to the virtual host-dedicated memory region [112-2, Fig 7].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim in Post, because it improves system performance by allowing for remapping and access to the memory when a desired usable logical space is not available by using the second logical address [Paragraphs 0115 and 0123].

Claim 18 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Post et al. (Pub. No.: US 2015/0081998) referred to as Post in view of Kim et al. (Pub. No.: US 2015/0046670) referred to as Kim as applied to claim 17 above, and further in view of Nakata (Pub. No.: US 2013/0086308) referred to as Nakata.
With regard to claim 18, Post teaches the virtual memory controller [532, Fig 5] further includes an internal transfer manager configured to control a data transfer [542, Fig 5] and generates mapping table [260, Fig 2] including logic block addresses [260, Fig 2; 310, Fig 3; 410, Fig 4] of a virtual flushing memory region [123, Fig 1; 250, Fig 2; Fig 9B; The logical region of 123 is a virtual flushing memory region] having the second size [124, 126, 128, or 123, Fig 1; Each section of the system memory is comprised of multiple bytes and the second size is the total bytes in a given type of memory] included in the second memory device [123, Fig 2].
Kim discloses virtual memory controller [2200, Fig 16] including a manager [1210, Fig 15] configured to control a data transfer between a first memory device [240, Fig 1] and the second memory device [100, Fig 1] based on the dynamic mapping table [122, Fig 1] and a static mapping table [222, Fig 1; Paragraphs 0010, 0075 – 0076] including mapping relations between the virtual addresses of the virtual host-dedicated memory region [112-1, Fig 1; 222, Fig 2; 112-1, Fig 5; Paragraphs 0008, 0015, 0021, 0031, and 0072] and logic block addresses [112-2, Fig 1; 222, Fig 2; 112-2, Fig 5; The mapping table maps a logical address to another logical address], and
the virtual memory controller provides the static mapping table [222, Fig 1; Paragraphs 0010, 0075 – 0076] to the storage device [120, Fig 1].
However, Post in view of Kim may not specifically disclose mapping information includes occupation state information indicating whether data are stored at each logic block address that is mapped to a corresponding virtual address.
Nakata discloses mapping information includes occupation state information [31, Fig 5] indicating whether data are stored at each logic block address that is mapped to a corresponding virtual address [Paragraphs 0050 – 0052]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nakata in Post in view of Kim, because it helps in the process of making sure a correct version of data is accessed [Paragraphs 0012 – 0013, 0054 – 0057].
With regard to claim 19, Post teaches the internal transfer manager [542, Fig 5] sets a persistent memory region [123, Fig 1].
Kim discloses a persistent memory region [240, Fig 1; Paragraph 0073] including a plurality of flushing units [M1, M2, and M3, Fig 5] with respect to the physical host-dedicated memory region [240, Fig 1] and performs a flushing operation [Fig. 5; Paragraph 0100; The write is a flush operation flushing data M1, M2, and M3 to storage 112] to store data of one flushing unit [M1, Fig 5] of the plurality of flushing units [M1, M2, and M3, Fig 5] in the second memory device [112, Fig 1; 112, Fig 5; Paragraph 0067] when a write operation with respect to the one flushing unit [M1, Fig 5] is completed [Paragraph 0100; The write of M1 to 112 is performed after a previous write of the M1 data into 240 is completed].

Response to Arguments
Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive.
The Applicant argues on pages 11 – 14 that claims 1, 15 – 16, and 20 are not taught by Post.  
Applicant’s arguments with respect to claim(s) 1 and 20 on page 14 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The arguments fail to properly explain how the claim limitations are not taught by the prior art other than saying they do not.  There are no specific examples or explanation detailing how the prior art is different from the current claim limitations.  The rejections contain citations and explanations detailing how the prior art teaches the current claim limitations.
Applicant’s arguments with respect to claim(s) 2 – 3, 6 – 8, and 10 - 13 on pages 14 – 19 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant argues on page 19 that claim 17 is not taught by Post in view of Kim based on previous arguments.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
It is assumed the arguments against claim 17 are referring to the arguments against claim 2 above since claims 2 and 17 are similar.  The argument against Kim’s table holds indirect address pointers and not general data.  Post is used to teach the physical host-dedicated memory region in a volatile type memory and creating mapping table for relations between real addresses and virtual addresses.  Kim is used to teach that the mapping table created by Post is dynamic by changing the mapping information.  This shows the mapping table in Post can change overtime with the teaching of Kim.
The Applicant argues on page 19 that claims 18 – 19 are not taught by the prior art since Nakata fails to cure the argued deficiencies of Post in view of Kim with respect to claims 16 and 17 above.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The Examiner has responded to the arguments regarding claims 16 and 17 detailing how Post in view of Kim teaches the respective limitations.  The rejections of claims 18 – 19 are maintained based in part on the teachings of Post and Kim.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abe et al. (Pub. No.: US 2013/0073799) discloses writing data into memory in a time-shared manner.
Hand, III et al. (Pub. No.: US 2006/0004957) discloses a memory system where a storage device contains both volatile and nonvolatile memory where data is flushed between the volatile and nonvolatile memories.
Kenley et al. (Pat 5,276,867) discloses volumes that time-share a physical drive.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178.  The examiner can normally be reached on 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/           Primary Examiner, Art Unit 2136